Citation Nr: 0741034	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-07 382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for back, right leg, right 
foot, arms, shoulders, impaired balance, kidneys, bladder, 
and bowel disabilities due to cervical spine surgery, 
performed on April 24, 2001 at the Cleveland, Ohio VA Medical 
(VAMC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for back, right leg, right 
foot, arms, shoulders, impaired balance, kidneys, bladder, 
and bowel disabilities due to cervical spine surgery 
performed at the Cleveland, Ohio VAMC on April 24, 2001.

The veteran testified before the undersigned at a 
videoconference hearing in March 2006.  A copy of the hearing 
transcript has been associated with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has back, right leg, 
right foot, arms, shoulders, balance, kidneys, bladder, and 
bowel disabilities due to cervical spine surgeries, e.g., C4 
corpectomy with anterior iliac crest structural bone graft 
(left) and atlantis anterior plate, performed on April 24, 
2001 at the Cleveland, Ohio VAMC. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In this case, the veteran provided competent testimony that 
the claimed disabilities began within a few weeks of his 
April 2001 surgery.  Since the Board last considered this 
claim, the courts have held that testimony as to a continuity 
of symptomatology can serve to provide competent evidence of 
a link between a current disability and a prior injury.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  His testimony is 
sufficient to trigger VA's duty to provide an examination.  
McLendon v Nicholson, 20 Vet. App. 79 (2006).  An examination 
is needed to determine whether the veteran has current back, 
right leg, right foot, symptoms, arms, shoulders, impaired 
balance, kidneys, bladder, and bowel disabilities as the 
result of improper treatment by VA personnel at the 
Cleveland, Ohio VAMC on April 24, 2001 or as the result of an 
event that was not forseable.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for 
examination(s) to determine whether any 
current back, right leg, right foot, 
arms, shoulders, balance, kidneys, 
bladder, or bowel disabilities due to C4 
corpectomy with anterior iliac crest 
structural bone graft (left) and anterior 
plate, performed on April 24, 2001 at the 
Cleveland, Ohio VAMC. 

The claims folders must be sent to the 
examiner(s) for review; consideration of 
such should be reflected in the completed 
examination report.

The examiner(s) should indicate whether 
it is at least as likely as not that the 
veteran currently has back, right leg, 
right foot, arms, shoulders, impaired 
balance, kidneys, bladder, and bowel 
disability(ies) that were caused or 
chronically worsened as a result of 
cervical spine surgery, e.g., C4 
corpectomy with anterior iliac crest 
structural bone graft (left) and anterior 
plate, performed on April 24, 2001 at the 
Cleveland, Ohio VAMC, and, if so, whether 
the cause of the disability(ies) or 
increase in disability(ies) was an event 
not reasonably foreseeable, or was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA.

The examiner must provide a rationale for 
each opinion expressed.

2.  If the benefits sought on appeal are 
not granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, of otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



